Citation Nr: 0838647	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in December 2003 
and May 2006.  In the Introduction section of both Remands, 
the Board explained that VA had not yet adjudicated the 
veteran's raised claims for service connection for hearing 
loss and a toenail disorder.  The Board thus referred this 
matter to the RO for appropriate action.  The RO did not, 
however, act in response to the Board's referral in this 
regard, taking no action, appropriate or otherwise.  
Therefore, and for the third time, the Board refers this 
matter to the RO for appropriate action.  

In October 2008, for good cause shown, the Board granted the 
veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.6, 3.159, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated January 2001, February 2001, May 2004 
and June 2006, the first two sent before initially deciding 
that claim in a rating decision dated May 2001.  Such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the veteran in 
May 2002, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.   In the letters, the 
RO acknowledged the veteran's claim, notified the veteran of 
the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, informed him of 
VA's duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
had received in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical and personnel records and post-
service VA and private treatment records.  The veteran does 
not now claim that there is other information or evidence to 
secure in support of his claim.  

In addition, the RO conducted medical inquiry in support of 
the veteran's claim by affording the veteran a VA 
examination, during which a VA examiner discussed the 
presence and etiology of the veteran's PTSD.  The veteran 
does not now claim that the report of this examination is 
inadequate to decide his claim.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
veteran regarding the evidence needed to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims that he is entitled to service connection 
for PTSD.  He alleges that he developed PTSD secondary to 
stressors experienced during his period of active service, 
when he served in Vietnam.  Such stressors allegedly occurred 
from April 1968 to April 1969, at Bear Cat around the Mekong 
Delta in South Vietnam, when the veteran served with the 5th 
Battalion, 42nd Artillery and A Battery, 2nd Battalion, 35th 
Artillery.  Such stressors allegedly involved firing 
artillery cannons in support of combat troops, receiving 
incoming enemy mortar and rocket attacks, and knowing of 
several unit and non-unit casualties, including a comrade 
named Jose Cruz.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f) because it 
shows that the veteran has been diagnosed with PTSD.  More 
specifically, according to post-service treatment records in 
the claims file, beginning in 1994, counselors and social 
workers at the Vet Center noted that the veteran had PTSD 
symptoms.  During visits to a VA Mental Hygiene Clinic 
beginning the same year, medical professionals diagnosed 
PTSD.  Thereafter to 2005, other VA medical professionals 
confirmed this diagnosis.  In addition, from 2001 to 2004, 
counselors and social workers at the Vet Center noted PTSD.  
In May 2008, during a VA examination, an examiner attributed 
the veteran's psychiatric symptomatology to Alzheimer's 
dementia and indicated that the veteran did not suffer from 
PTSD; however, given the previous diagnoses of PTSD, the 
record as a whole satisfies the first element of a PTSD 
claim.  The question thus becomes whether the veteran's PTSD 
symptoms have been attributed to a verified in-service 
stressor.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran contends that he developed PTSD 
from stressors experienced while engaging in combat.  
However, his service personnel records do not establish that 
he engaged in combat with the enemy while serving in Vietnam.  
Certainly he did not receive any medals or awards for combat 
actions.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The evidence of record in this case satisfies the third 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it verifies one of the veteran's reported stressors.  
According to an August 2007 report from the U.S. Center for 
Unit Records and Research (CURR) (now known as JSRRC), 
operational reports from the veteran's two units do not 
verify a comrade named Jose Cruz as a casualty, but document 
a seven-minute mortar attack against one of the veteran's 
units, albeit at a different location than that identified by 
the veteran, during the time period alleged.  The Board 
accepts this report as sufficient to show that the veteran 
experienced such attack.  

In May 2006, the Board requested a medical opinion addressing 
whether the veteran's PTSD was related to a verified in-
service stressor.  In May 2008, a VA examiner endeavored to 
respond to the Board's request for such an opinion.  This 
examiner noted that he had reviewed the entire claims file, 
was unable to determine which stressors were verified and, in 
any event, could not relate such stressor to PTSD as the 
veteran did not have such a disability.  He concluded instead 
that the veteran had Alzheimer's disease, which was not 
related to the veteran's in-service stressors.  The veteran 
has not submitted a medical opinion relating his PTSD to the 
verified seven-minute mortar attack.  The evidence of record 
thus does not satisfy the second element of a PTSD claim 
under 38 C.F.R. § 3.304(f).  

In light of the foregoing, the Board finds that the veteran's 
PTSD symptoms have not been attributed to a verified in-
service stressor.  Based on this finding, the Board concludes 
that PTSD was not incurred in or aggravated by active 
service.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application and the claim of entitlement to 
service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.    



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


